Title: Remarks to Continental Congress Committee of Conference, 23–31 January 1779
From: Washington, George
To: Continental Congress Committee of Conference


Memorandums.
[23–31 Jan. 1779]

In consequence of the opinion of the Committee on the three plans submitted to them, some time ago, for the operations of the next Campaign, I have countermanded the orders which were given for the intended Expedition to Niagara but do not know upon what ground my Conduct will stand justified, as there are Resolves of Congress directing the necessary preparations for the enterprize and nothing will appear to contradict them.
Investing the Officer at the head of the Artillery Corps with sufficient powers, and placing the Business of the Ordnance department upon some precise and fixed footing are matters of exceeding great importance and ought not to be delayed a moment.
As General McIntosh will, more than probably, have occasion for the Aid of Militia in his operations to the Westward next Campaign, through what Channel and by what authority is he, or I, to apply for them? to what States are these applications to be made, and in what proportion?
I am apprehensive the public is much burthened with an unnecessary expence in the appointment of Barrack Masters—This is a matter worthy of enquiry—The Barrack Master General might be called upon to furnish a list of all those appointed by or under him, designating their pay and duty, and the Quarter Master Genl will then be able to judge of their usefulness or how far the States can be eased of the Burthen.
The Issuing Commissary’s department I am informed is under the same circumstances of the Hospital, with respect to districts and merits the same kind of releif[.] The arrangement of the Army is by no means perfected nor do I know certainly in whose hands the necessary Business is; but it is a work of such importance that no delay can be admitted.
The appointing of Brigadiers to the Vacant Brigades is expedient and advisable in every Sense. Giving a general command of the Horse if the four Regiments are to be kept up is also highly necessary. And determining which State Brig. Genl Hand is to belong, is also a matter of some consequence, as neither Pennsylvania nor N. Carolina will own him, and he is at present kept upon a detached command till something can be decided.
What can or ought to be done as matters are circumstanced with the independant Corps of Pulaski and Armand? They are very expensive—troublesome to the Inhabitants and dissatisfied in themselves—and yet a very great difficulty occurs in blending them together or discharging them, on account of the Officers.
Count Pulaski’s wishes will appear by his letter—As will also Colo. Armand’s.
The same difficulties are incident to the Case of Capt. Fowler (should he receive a military appointment in our Army) as have been pointed out in other instances.

Will the Committee take any Steps, or give any advice on the letter of Colo. Gibson?
It would be no small satisfaction to me to be informed of the Views of Congress respecting General Heath. At present he and myself are rather in an awkward situation for want of knowing the precise Ideas of Congress in respect to his being superseded in the command at Boston.
Would there be any impropriety in continuing the present Committee of Conference for the purpose of corresponding with the Commander in Chief after his Return to Camp, that the Business for which they were appointed may go forward and be brought to a speedier decision than by the usual mode.
Papers relative to the late Qr Mr Generals department what is to be done with them?
